Citation Nr: 1600296	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney at Law


ATTORNEY FOR THE BOARD

J. Reddington



INTRODUCTION

The Veteran served on active duty from August 1973 to July 1974.  He died in May 2008.  The appellant is his daughter.  This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In her January2011 substantive appeal, the appellant requested a hearing before the Board.  The appellant's attorney withdrew this request in November 2013.  See 38 C.F.R. § 20.704(d).  In January 2014, this matter was remanded for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In the January 2014 Remand, the Board directed, in part, that a VA opinion be obtained regarding whether VA committed negligence by prescribing Methadone to the Veteran to treat his back disability given his history of depression and substance abuse.  In a January 2015 opinion, a VA physician indicated that the prescription of Methadone for this Veteran was appropriate and met the standard of care.  The physician noted that the Veteran was appropriately monitored by urine drug screens.  However, in a June 2015 statement, the appellant's attorney notes that VA treatment records from 2003 until the Veteran's death in 2008 only show lab results for urine tests on 4 dates in 2005.  The Board has also reviewed the record and similarly finds only 4 lab results for urine tests dated in 2005.  It seems that if the Veteran was taking Methadone until 2008 and was being monitored by urine drug screens, there may be outstanding VA treatment records showing additional urine testing.  As such records are constructively of record and may be pertinent to the appellant's claim, attempts to secure them must be made.

Additionally, since the last adjudication by the RO (a January 2015 supplemental statement of the case), the appellant's attorney submitted an article entitled Management of Opioid Therapy for Chronic pain, which indicates that physicians "should be especially cautious about prescribing controlled substances" to patients with substance use history.  The article further indicates that the "detection of synthetic opioids and newer benzodiazepines may not be part of routine [urine] screens," and that physicians should therefore "be aware of the type of drugs tests, and the sensitivity and specificity of their facility's UDT [Urine Drug Test] assay."  Considering this newly submitted information, the Board finds that a supplementary medical opinion is warranted to discuss the significance of the above noted article and specifically the significance of urine drug screens in monitoring prescriptions of Methadone.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record any outstanding VA treatment records, to specifically include records which show urine drug screening during the period 2003 to 2008.  If the VA treatment records currently associated with the record are complete and additional treatment records do not exist, a memorandum to this effect should be prepared and included in the record.

2. Then, arrange for a supplementary medical opinion by a physician specializing in pain management to opine regarding the appellant's contention that the Veteran's suicide was caused by his use of Methadone prescribed by VA to treat his back disability and that VA committed negligence by prescribing Methadone to the Veteran given his history of depression and substance abuse.  Following a review of the record, to include this remand, the opinion provider should respond to the following:

(a)  Did the Veteran incur an additional disability as a result of his use of Methadone prescribed by VA?

(b)  If so, was any additional disability caused by VA hospital care, medical or surgical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment; OR was the result of such additional disability an event not reasonably foreseeable?

The opinion provider should specifically comment on the appellant's contentions that the Veteran's history of depression and substance abuse rendered the use or prescription of Methadone inappropriate.  In addition, the opinion provider should comment on the appellant's assertion that VA displayed carelessness, negligence, lack of proper skills, and error in judgment by prescribing Methadone to the Veteran.

The opinion provider should also comment on and discuss the following:

(i)  A November 2008 statement from Dr. R.L. detailing why he had refused to prescribe Methadone to the Veteran prior to his death;

(ii)  an April 2009 opinion from Dr. R.H. indicating that the although the author was not directly involved with the Veteran's care, the Veteran's history of substance and alcohol abuse "could have contributed to his death;"

(iii)  an October 2009 opinion from Dr. T.W. indicating that the use of methadone in combination with other substances "could result in inappropriate decision making;"

(iv)  a December 2010 opinion from Dr. T. indicating that VA's prescribing of Methadone to the Veteran aggravated his symptoms, exaggerated his suicidal ideations, and ultimately lead to his death;

(v)  a January 2015 opinion from a VA provider indicating that the "prescription of Methadone was appropriate for the Veteran's condition and met the standard of care" and specifically that the Veteran was "appropriately monitored by urine drug screens."

(vi)  the article submitted by the appellant's attorney, Management of Opioid Therapy for Chronic Pain, and the significance of urine drug screens in monitoring prescriptions of Methadone.

The opinion provider should provide a detailed rationale for all opinions expressed.

3.  Thereafter, review the record and readjudicate the claim remaining on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




